Citation Nr: 0123733	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  91-52 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United Sates Code.

(The additional claims of entitlement to service connection 
for conjunctivitis, gastritis, and a duodenal ulcer, as well 
as claims for increased evaluations for service-connected 
lumbosacral spine arthritis and disc disease, cervical spine 
arthritis, bilateral pes planus, left wrist arthritis, the 
residuals of a fracture of the fifth finger of the right 
hand, bronchitis, and laryngitis and tracheitis, and for 
entitlement to permanency of a total disability evaluation, 
are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Kevin Shea, Attorney at Law



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1990 
determination of the Vocational Rehabilitation and Counseling 
(VR&C) officer of the Roanoke, Virginia Regional Office (RO).  
In May 1993, the Board remanded the case to the RO for 
further development.

Thereafter, in a March 1997 decision, the Board denied this 
claim, and thereafter, the veteran appealed this matter to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  

In July 1999, while the case was pending, the VA's Office of 
General Counsel filed unopposed motion (Motion) requesting 
that the Court vacate the Board's March 1997 decision, and 
requested that the case be remanded to the Board for further 
development and readjudication in accordance with the Motion.  

In December 2000, the Court granted the Motion, vacated the 
Board's March 1997 decision and remanded the case to the 
Board.  


REMAND

As noted above, in November 2000 the Court vacated the 
Board's March 1997 decision which denied the veteran an 
extension beyond the basic period of eligibility for a 
program of vocational rehabilitation training under Chapter 
31, Title 38, United Sates Code.  In part, it was indicated 
that additional regulations needed to be addressed, and that 
specific consideration of a letter from the appellant needed 
consideration.  It was indicated that the appellant needed 
notice of these provisions.  As currently constituted, the 
record before the Board does not include the Vocational 
Rehabilitation Folder.  As some of the other issues need 
remand development, and to assure that the RO considers those 
provisions first, this matter will be remanded.  While in 
remand status, the Vocational Rehabilitation folder should be 
located and associated with the claims folder.

This matter is REMANDED to the RO for the following action:

1.  The RO should obtain the veteran's 
VRE folder and associate it with the 
claims folders.

2.  Thereafter, the appropriate officials 
at the RO should readjudicate the instant 
issue.  In such readjudication, the 
provisions of the regulations cited in 
the Court's Order and the letter to which 
reference is made, should be specifically 
addressed.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be issued with citation 
to the applicable regulations.

Thereafter, the matter should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




